Exhibit 10.1

 

SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this “Amendment”), is made and entered into as of March 5, 2009,
by and among HEALTHWAYS, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”), and as the
Issuing Bank and the Swingline Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Third Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of December 1, 2006, as amended by that First Amendment to Third
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
February 20, 2007, as amended by that Second Amendment to Third Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of April 11, 2007,
as amended by that Third Amendment to Third Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of July 16, 2007, as amended by that
Fourth Amendment to Third Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 15, 2008, as amended by that Fifth Amendment to
Third Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
August 22, 2008 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and subject to the terms
and conditions hereof, the Lenders are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders, the Issuing Bank
and the Administrative Agent agree as follows:

 

 

1.

Amendments.

 

(a)       Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Base Rate” and “Consolidated EBITDA” in their entirety with the
following:

 

“Base Rate” when used in reference to any Loan or Borrowing shall mean the
highest of (i) the per annum rate which the Administrative Agent publicly

 

--------------------------------------------------------------------------------

announces from time to time to be its prime lending rate, as in effect from time
to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum or (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month (any changes
in such rates to be effective as of the date of any change in such rate), plus
one and one-half percent (1.50%) per annum, and refers to whether such Loan or
Loans comprising such Borrowing bears interest at a rate determined by reference
to the Base Rate. The Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate charged to
customers. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Administrative Agent’s prime lending
rate. Each change in the Administrative Agent’s prime lending rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization (iv) all other non-cash charges (including
non-cash expenses related to equity based compensation, but excluding any such
other non-cash charge to the extent that it represents an accrual of or reserve
for future cash payments), and (v) expenses attributable to the settlement or
other satisfaction and discharge of liabilities associated with the 1994
Litigation incurred during such period in an aggregate amount not to exceed
$40,000,000, determined on a consolidated basis in accordance with GAAP in each
case for such period. Except for purposes of calculating Excess Cash Flow,
Consolidated EBITDA shall include the pro forma EBITDA of any Acquisition
annualized from the date of acquisition for a period not to exceed four fiscal
quarters so long as the calculation thereof is done in a manner reasonably
calculated to be consistent with GAAP and such calculation is detailed in the
supporting calculations to a covenant compliance certificate as detailed and
measured to the Administrative Agent's reasonable satisfaction.

 

(b)       Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “1994 Litigation” in the appropriate alphabetical order:

 

“1994 Litigation” shall mean the "whistle blower" action filed in June 1994 by a
former employee of the Borrower or one of its subsidiaries on behalf of the
United States government against the Borrower, American Healthways Services,
Inc., as well as certain named and unnamed medical directors, the West Paces
Medical Center and other unnamed client hospitals relating to claims of
violation of the federal anti-kickback statute and provisions of the Social
Security Act prohibiting physician self-referrals.

 

(c)       Section 6.3 of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:

 

2

 



 

--------------------------------------------------------------------------------

 

Section 6.3      Consolidated Net Worth. The Borrower will not permit its
Consolidated Net Worth at any time to be less than an amount equal to (i)
$163,897,000, plus (ii) 75% of positive Consolidated Net Income on a cumulative
basis for all fiscal quarters of the Borrower commencing with the fiscal quarter
ending on November 30, 2005 (provided, that if Consolidated Net Income is
negative in any fiscal quarter the amount added for such fiscal quarter shall be
zero and such negative Consolidated Net Income shall not reduce the amount of
Consolidated Net Income added from any previous fiscal quarter), plus (iii) 100%
of the amount by which the Borrower’s “total stockholders’ equity” is increased
as a result of any public or private equity offering of equity securities by the
Borrower after the Closing Date (and promptly upon the completion of such
offering, the Borrower shall notify the Administrative Agent in writing of the
amount of such increase in “total stockholders’ equity”), minus (iv) charges
taken on or after March 5, 2009, pursuant to FASB 142 for the impairment of
goodwill in an aggregate amount not to exceed $150,000,000. Pursuant to Section
1.5 of this Agreement and for the avoidance of doubt, all references in this
Section 6.3 (and the defined terms used herein) to the fiscal quarter of the
Borrower ending December 31, 2008 shall be deemed to refer to the one-month
period ending on December 31, 2008, and the Consolidated Net Worth required from
and after December 31, 2008 shall be increased by 75% of the positive
Consolidated Net Income of the Borrower for the one-month period ending December
31, 2008.

 

2.         Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (a) the fees
referred to in Section 9 and, to the extent invoiced and payable as of the date
this Amendment otherwise becomes effective, the costs and expenses referred to
in Section 8, (b) executed counterparts to this Amendment from the Borrower and
the Guarantors and (c) written authorization from the Required Lenders to
execute this Amendment.

 

3.         Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:

 

(a)       The Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company, as applicable, under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified would not reasonably be expected to result in
a Material Adverse Effect;

 

3

 



 

--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Amendment by each Loan Party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action;

 

(c)       The execution, delivery and performance of this Amendment by each Loan
Party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect or where a failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (ii) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
of its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding on the Borrower or any of its Subsidiaries or any of
its material assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries and (iv) will not result in
the creation or imposition of any Lien on any material asset of the Borrower or
any of its Subsidiaries, except Liens (if any) created under the Loan Documents;

 

(d)       This Amendment has been duly executed and delivered by or on behalf of
each Loan Party and constitutes a legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
and remedies in general and by general principles of equity; and

 

(e)       After giving effect to this Amendment and any changes in facts and
circumstances that are not prohibited by the terms of the Credit Agreement, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (subject to the
limitation that representations and warranties effective as of a specified date
are true and correct as of such specified date), and no Default or Event of
Default exists as of the date hereof.

 

 

4.

Reaffirmations and Acknowledgments.

 

(a)       Reaffirmation of Guaranty. Each Subsidiary Loan Party consents to the
execution and delivery by the Borrower of this Amendment and jointly and
severally ratifies and confirms the terms of the Subsidiary Guarantee Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Subsidiary Loan Party acknowledges that, notwithstanding anything to the
contrary contained herein or in any other document evidencing any indebtedness
of the Borrower to the Lenders or any other obligation of the Borrower, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
the Borrower, the Subsidiary Guarantee Agreement (i) is and shall continue to be
a primary obligation of the Subsidiary Loan Parties, (ii) is and shall continue
to be an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of the
Subsidiary Loan Parties under the Subsidiary Guarantee Agreement.

 

4

 



 

--------------------------------------------------------------------------------

 

(b)       Acknowledgment of Perfection of Security Interest. Each Loan Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

5.   Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

6.   Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

7.   No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

 

8.   Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

 

9.   Amendment Fee. Each of the Lenders consenting to this Amendment and
submitting to the Administrative Agent an executed consent hereto on or prior to
5:00 p.m. New York time on March 4, 2009 shall receive, on or prior to the date
hereof, an amendment fee equal to 0.10% of the aggregate amount of the Revolving
Credit Commitment and outstanding Term Loan held by such Lender on the date this
Amendment becomes effective.

 

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

5

 



 

--------------------------------------------------------------------------------

12. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[Signature Pages To Follow]

 

6

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

 

 

BORROWER:

 

HEALTHWAYS, INC.

 

By: /s/ Alfred Lumsdaine

Name: Alfred Lumsdaine

Title: Senior Vice President and Controller

 

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK, as Administrative Agent

 

By: /s/ Kap Yarbrough

Name: Kap Yarbrough

Title: Vice President

 

 

 

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING
CREDIT AND TERM LOAN AGREEMENT]



 

 